Citation Nr: 1331349	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  11-02 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than February 25, 2009, for the grant of a 60 percent disability rating for bowel urgency, as a residual to the service-connected arachnoiditis.

2.  Entitlement to an effective date earlier than February 25, 2009, for the grant of a 40 percent disability rating for bladder urgency, as a residual to the service-connected arachnoiditis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1943 to April 1946, with subsequent service in the Reserve Component from July 1957 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona that denied the Veterans' request for an earlier effective date than February25, 2009, for higher disability ratings for the service-connected bowel urgency, bladder urgency and hearing loss disabilities.

Historically, the RO issued a rating decision in October 2009 that increased the disability rating for bowel urgency from noncompensable to 60 percent; increased the rating for bladder urgency from noncompensable to 40 percent; and, increased the rating for hearing loss from noncompensable to 20 percent.  All three increased ratings were made effective from February 25, 2009, the date the Veteran's request for increased ratings was received.  In his instant claim for earlier effective dates, which was received in January 2010 (and thus within the appeals period for the October 2009 rating), the Veteran did not dispute the ratings assigned but requested earlier effective dates for those increased ratings.  

In February 2013 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is associated with Virtual VA.

In a March 2013 Board decision, it was noted the Veteran withdrew his appeal for an effective date earlier than February 25, 2009, for grant of a 20 percent disability rating for his service-connected hearing loss.  The remaining claims were remanded for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service connection for residuals of an epidural procedure on October 31, 2003.  His claim was denied in an October 2004 rating decision.  He perfected an appeal to the Board, which granted his claim in an October 2006 decision.  

2.  In a May 2007 rating decision, the RO assigned the Veteran an initial disability rating of 10 percent for arachnoiditis, residuals of an epidural procedure; and an initial noncompensable disability rating for bladder urgency, residuals of an epidural procedure.  Both disabilities were assigned effective dates of October 31, 2003.  He did not appeal so the rating decision became final.

3.  On February 25, 2009, the Veteran submitted new claims of entitlement to an increased rating in excess of 10 percent for arachnoiditis, as a residual of an epidural procedure; and entitlement to a compensable disability rating for bladder urgency, as a residual of an epidural procedure.

4.  In an October 2009 rating decision, the Veteran was granted entitlement to a 60 percent disability rating for bowel urgency as a residual of an epidural procedure; and, a 40 percent rating for bladder urgency as a residual of an epidural procedure.  Both disabilities were assigned effective dates of February 25, 2009, the date the Veteran's claim for increased ratings was received.  He appealed the effective date assigned for the increased ratings.  

5.  A July 2013 rating decision determined there was no clear and unmistakable error (CUE) in the May 2007 rating decision which assigned the initial disability ratings and effective dates for the Veteran's claims.  He did not file a Notice of Disagreement to this rating decision.  
CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier than February 25, 2009 for the assignment of a 60 percent disability rating for bowel urgency, as a residual of an epidural procedure.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria are not met for an effective date earlier than February 25, 2009 for the assignment of a 40 percent disability rating for bladder urgency, as a residual of an epidural procedure.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is necessary. 

The Board also finds that all necessary development of evidence has been completed.  VA has obtained the Veteran's service and post-service treatment records and he has been provided appropriate VA examinations.  The AMC/RO has substantially, if not fully, complied with the March 2013 Board remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the Veteran's request for a Board hearing has been honored and he has not indicated any additional records VA should seek to obtain on his behalf, nor are any such records reasonably identified by the record.  As the Board does not have notice of any additional relevant evidence not of record and since VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim, VA need provide no further assistance with the development of evidence.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing to (I) fully explain the issues and (II) suggest the submission of evidence that may have been overlooked.  At the February 2013 Board hearing, the VLJ posed relevant questions, discussed the evidence of record and sought to identify pertinent evidence that was not of record. In so doing, the VLJ informed the Veteran and his representative of the issues on appeal, the basis of the prior determination and the elements of the claims that were lacking.  A review of the record also reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony, oral presentation and questions posed, which focused on the evidence and elements necessary to substantiate the claim.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claim based on the current record. 

The Veteran presently seeks an effective date prior to February 25, 2009, for the award of a 60 percent disability rating for bowel urgency as a residual to the service-connected arachnoiditis, and for the award of a 40 percent disability rating for bladder urgency, also as a residual to the service-connected arachnoiditis.  He argues he is entitled to an effective date of October 31, 2003, when he initially established his entitlement to service connection for these disabilities.  The Veteran asserts the severity of these disabilities has been the same since October 31, 2003.   

As a foundational matter, an October 2006 Board decision granted the Veteran's claims for service connection.  A May 2007 rating decision implemented these grants and assigned an initial rating of 10 percent for arachnoiditis, as a residual of an epidural procedure; and an initial noncompensable disability rating for bladder urgency, as a residual of an epidural procedure.  Both disabilities were assigned effective dates of October 31, 2003.  The Veteran did not appeal either the initial ratings for effective dates assigned.  Significantly, the Board finds VA was not in receipt of new and material evidence relevant to the claims prior to the expiration of the appeals period following the initial grants of service connection.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Therefore, absent CUE in the May 2007 determination, the decision is final.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  Here, in July 2013, the RO specifically adjudicated and denied the Veteran's claim of CUE in the May 2007 rating decision.  The Veteran has not appealed that July 2013 rating decision.  As such, entitlement to earlier effective dates for these disabilities is not warranted on the basis of CUE.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  Generally, the applicable regulations provide that the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a). 

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

The RO's assignment of the current February 25, 2009, effective dates for the award of the 40 percent and 60 percent ratings for bladder and bowel disabilities, respectively, was based on the date a statement from the Veteran requesting increased disability evaluations for his service-connected conditions was received.   

Upon reviewing the evidence of record, the Board concludes that the evidence does not provide an adequate basis to conclude that the Veteran's service-connected disabilities increased in severity within the year before VA received his February 25, 2009 claim seeking increased compensation for the conditions.  The Board finds that the medical evidence of record, to include VA treatment records dated from February 2008 to August 2008, does not provide an adequate basis to conclude that the service-connected bowel and bladder disabilities underwent any ascertainable increase in severity from February 25, 2008 to February 25, 2009.  

The Veteran testified in February 2013 during his Board videoconference hearing that his symptoms have remained steady since 2003, and that he was entitled to the 40 and 60 percent ratings back then.  The Board finds that the Veteran is certainly competent to state that the severity of his disabilities, including leakage, has been consistently worse than the initially assigned noncompensable and 10 percent ratings.  The Board also finds his account of these symptoms to be competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Nevertheless, the evidence of record does not provide a basis to conclude that the severity of his symptoms became even more severe within the year before he filed his claim for increased benefits.  Thus, the Board finds that the 40 and 60 percent disability ratings for the bladder and bowel disabilities, respectively, did not become factually ascertainable during the applicable time period so as to warrant an effective date earlier than the date of his claim, February 25, 2009, and the claims are denied.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (38 U.S.C.A. § 5100(b)(2) requires that "an increase in a Veteran's service-connected disability must have occurred during the year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date"). 



ORDER

Entitlement to an effective date earlier than February 25, 2009, for grant of a 60 percent disability rating for bowel urgency, as a residual to the service-connected arachnoiditis, is denied.

Entitlement to an effective date earlier than February 25, 2009, for grant of a 40 percent disability rating for bladder urgency, as a residual to the service-connected arachnoiditis, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


